Title: To George Washington from Major General Alexander McDougall, 16 November 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir
          West Point Novr 16th 1779
        
        I was honored with your Excellencys favor of the 13th instant in answer to mine of the 6th. I had no design to convey an Idea in that Letter that a releif from the Command of this Post and its dependencies would be agreeable to me; as I have made it an invariable rule Since I entered the Service to do the duty assigned me, without a murmur or expresing a desire of preferring any other, whatever might have been my choice independent of the orders of my Superiors. If any difficulties attend my remaining here, from the arrangements wc[h] yr Excellency has in Contemplation for the winter I beg your Excellency would please be So kind as to communicate them, if there is no impropriety in it. Perhaps they may respect my conduct; If they do, it is but Just as I should be informed of it. I am much obliged to you for the Command which I may assume full as agreeable [to] me as the one I now have. But a Complaint of the Stone which I have been afflicted with for some years unfitts me for the proper di[s]charge of any, in winter & is become very troublesome to me Especially in cold weather; that unless I take measures to remove it, I shall not long be able to be of much Service to the Country or my

Self; besides the distressing & dreadfull prospe[c]t of draging through the future Part of life in pain & misery. To prevent if Posible, those evils I had determined to apply to Your Excellency for leave of absence from Service this winter, or till the effect of a Course of medecines Should be known. As its probable the Enemy will make large detachments which will prevent his making any important opperations in the mid[dl]e States this winter, I cannot but wish for that indulgence before the extream cold comes on, in the Neighbourhood of the Hospital [at] Fish-Kill where I can get the Necessary assistance in case of extremity. I should have waited on Your Excellency and not troubled with this Letter but that I am unwell. I have the Honor to be Your Excellency Hble Servt.
      